Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 41-55, 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 41 line 4, limestone is the fuel. What is meant, according to the specification, is there are no unburned hydrocarbons.
B) In claim 55, how does the use of a different kiln make the properties of CO2 different?

Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.
The rejection points out that hydrocarbon combustion is meant, and the remarks agree that ‘fossil fuel’ is meant. It is thus not understood why claim 41 line 4 was not amended to recite ‘fossil’ or hydrocarbon fuel.
For claim 55, applicants recite a comparison to an unknown quantity which has an assumed value. The explanation is deficient as to how a small difference in the CO2 purity would result in such a dramatic effect (especially 20% vs 17%say), and more to the point, since the ‘real’ limitation argued as imparting this effect is that the CO2 concentration in the present process is 20-99%, then this limitation should be claimed directly to avoid any possible issue stemming from inability to perform a direct comparison to an undefined process (as already found in claim 43).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736